DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Serikawa (JP11087318A) in view of Nakada (US20090112491A1).
Regarding claim 1, Serikawa teaches A flow rate diagnosis apparatus comprising: 
a main line in which a diagnosis object, which is a flow rate sensor or a flow rate control apparatus, is provided on an upstream side and a tank having a predetermined volume is provided on a downstream side (Fig. 1 shows a Mass flow controller (MFC 7), a chamber 1(tank), the line connected from MFC to the chamber through valves 5 and 6 as a main line); 
a branch line that branches from the main line on an upstream side of the tank (Fig.1, line connected to the valve 11 as the branch line); 
a first open close valve that is provided in the branch line (Fig.1, valve 11 as the first open/close valve located at the branch line); 
a second open close valve that is provided between a branch point of the branch line and the tank in the main line (Fig.1, valve 5 as the second open/close valve between branch point of the branch line and the chamber 1 (tank)); 
a dead volume that is a volume defined from the diagnosis object as an upstream end and the first open close valve and the second open close valve as downstream ends in the main line and the branch line (Fig.1 shows the space between the MFC 7, first open/close valve 11 and second open/close valve 5 as a dead volume); 
a first pressure control mechanism that controls a fluid flowing through the branch line such that a pressure of the fluid in the dead volume is maintained at a first setting pressure during a preparation mode during which the fluid does not flow into the tank by opening of the first open close valve and closing of the second open close valve (Para [0016] Fig. 1, When the vacuum chamber 9 is in a vacuum storage state, the valves 6 and 11 are opened, and the MFC 7 introduces a constant flow rate of the etching gas 13 (indicated by an arrow) into the vacuum chamber 9. The pressure gauge 10 measures (as pressure control mechanism) the increase in pressure in the chamber 9 at that time. Utilizing the pressure reading from the gauge 10, the valves 11 and 5 are opened/closed accordingly and the flow from the MFC is either directed towards chamber 1 or vacuum 9. Therefore, the pressure gauge 10 can be considered as a “control mechanism”. Based on the information above it is within the capability of the ordinary skill in the art to maintain an assigned first pressure setting of the fluid in the dead volume by opening the first valve (valve 11) and closing the second valve (valve 5), letting the fluid flow into the branch line by utilizing the pressure gauge 10); 
a second pressure control mechanism that controls the fluid flowing through the main line such that the pressure of the fluid in the dead volume is maintained at a second setting pressure during an inflow mode during which the fluid is caused to flow into the tank by closing of the first open close valve and opening of the second open close valve after the preparation mode ( Para [0016], Fig. 1 the valve 5 is opened, and a gas having a constant flow rate is introduced into the reaction chamber 1 from the MFC 7 in which the attached valve 6 is opened, and the increase in the pressure in the reaction chamber 1 at that time is monitored by the pressure gauge 2 (as pressure control mechanism), Measure the pressure rise rate and convert the flow rate. Utilizing the pressure reading from the gauge 2, the valves 11 and 5 are opened/closed accordingly and the flow from the MFC is either directed towards chamber 1 or vacuum 9. Therefore, the pressure gauge 2 can be considered as a “control mechanism”. Based on the information above it is within the capability of the ordinary skill in the art to maintain an assigned second pressure setting of the fluid in the dead volume by opening the second valve (valve 5) and closing the first valve (valve 11), letting the fluid flow into the main line by utilizing the pressure gauge 2);
However, Serikawa does not teach a reference flow rate calculating unit that calculates a reference flow rate, which is a flow rate of the fluid that flows into the tank, on a basis of a pressure change generated by the fluid that flows into the tank from a start of the inflow mode until an end of the inflow mode caused by closing of the second open close valve.
Nakada teaches a reference flow rate calculating unit that calculates a reference flow rate, which is a flow rate of the fluid that flows into the tank, on a basis of a pressure change generated by the fluid that flows into the tank from a start of the inflow mode until an end of the inflow mode caused by closing of the second open close valve  (Para [0144], In the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method of the third embodiment, in a state where the shutoff valve 41 (as a second open close valve) is opened and the measurement open/close valve 56 is closed, purge gas (gas for measurement) is introduced into the flow rate verification unit 10A. When the second pressure sensor 55 detects that the pressure in the unit 10A reaches a target pressure, the shutoff valve 41 is closed, and purge gas is introduced to a portion between the shutoff valve 41 and the measurement open/close valve 56 (see S61 and S62 in FIG. 10). Subsequently, in the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method, the pressure in portion between the shutoff valve 41 and the measurement open/close valve 56 is measured by the first and second pressure sensors 44 and 55 and monitored (see S63, S64, S65, and S18: Yes in FIG. 10). In the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method, the pressure average value obtained by averaging the pressures PT1 measured by the first pressure sensor 44 in the flow rate verification unit 10A is compared with the pressure average value (reference value) obtained by averaging the pressures PT2 measured by the second pressure sensor 55 provided on the downstream side of the flow rate verification unit 10A. When the difference exceeds the allowable value (3 kPa in the present embodiment), it is determined that the span point in the first pressure sensor 44 shifts (see S66, S67, S68: No, and S70 in FIG. 5). Therefore, the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method of the third embodiment can detect the cause of the flow rate abnormality, which is the span error in the first pressure sensor 44, separately from the other failures. Based on the information above, the ordinary skill in the art would be able to calculate the reference flow rate of the gas into the tank where the gas is purged through the valve 41 into the tank by opening the valve 41 and closing the valve 41 when it reaches a predetermined pressure and utilizing the difference of the average pressures measured by the pressure sensors 44 (PT1) and 55 (PT2)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nakada (directed to determining reference pressure) into Serikawa (directed to flow control inspection method) for the purpose of obtaining better accuracy in flow rate diagnosis by utilizing a pressure sensor to monitor the change in the pressure created by the fluid as explained by Nakada.

Regarding claim 2, the combination of Serikawa and Nakada teach The flow rate diagnosis apparatus according to Claim 1, Nakada teaches  wherein the reference flow rate calculating unit calculates the reference flow rate, on a basis of an elapsed time Δt from the start of the inflow mode until the end of the inflow mode and a differential pressure ΔP between an initial pressure at the start of the inflow mode and a stabilized pressure that is a pressure after a predetermined time has elapsed after the end of the inflow mode (Para [0136] In S62, when it is detected that the pressure in the flow rate verification unit 10A becomes 500 kPa on the basis of a pressure PT2 measured by the second pressure sensor 55, the controller 21A closes the shutoff valve 41 to fill the flow rate verification unit 10A with purge gas. In S63, pressure monitoring by the first pressure sensor 44 of the flow rate verification unit 10A and the second pressure sensor 55 of the purge gas unit 50 starts. In S64, whether 0.5 second has elapsed since the pressure monitor started or not is determined. In the case where 0.5 second has not elapsed yet since the pressure monitor started (S64: No), the controller 21A waits. Para [0137], In the case where 0.5 second has elapsed since the pressure monitor started (S64: Yes), in S65, a pressure PT1 measured by the first pressure sensor 44 and a pressure PT2 measured by the second pressure sensor 55 of the purge gas unit 50 are inputted and stored in the RAM 33).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nakada (directed to flow rate verification) into Serikawa (directed to flow control inspection method) for the purpose of obtaining better accuracy in flow rate diagnosis (calculate reference flow rate) by utilizing a pressure sensor to monitor the change in the pressure created by the fluid and an elapsed time of change in pressure as explained by Nakada.

Regarding claim 7, the combination of Serikawa and Nakada teach The flow rate diagnosis apparatus according to Claim 2, Nakada teaches wherein the reference flow rate calculating unit calculates a pre-correction flow rate on a basis of the elapsed time Δt, the differential pressure ΔP, and a gas state equation and corrects the Page 25 - APPLICATION; Docket No. KKI21302pre-correction flow rate on a basis of a maximum pressure during the inflow mode or a pressure around the maximum pressure and the stabilized pressure to calculate the reference flow rate ( para [0056] By assigning the known numerical values (the increase pressure value ΔP/Δt per unit time, gas constant R, temperature T, and tank volume V) to the following equation 1, a flow rate Q is calculated.
Flow rate Q = (ΔP/ΔT) ×(V/RT)
Para [0057] The flow rate verification unit 10 compares the calculated flow rate Q with a set flow rate of the mass flow controller 4J. When the calculated flow rate Q and the set flow rate coincide (as maximum or minimum) with each other, the flow rate verification unit 10 determines that the mass flow controller 4J properly controls the flow rate (normal). When they do not coincide with each other, the flow rate verification unit 10 determines that the mass flow controller 4J does not properly control the flow rate (abnormal)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nakada (directed to flow rate calculation) into Serikawa (directed to flow control inspection method) for the purpose of obtaining better accuracy in flow rate diagnosis (calculate reference flow rate) by utilizing a pressure sensor to monitor the change in the pressure created by the fluid and an elapsed time of change in pressure as explained by Nakada.

Regarding claim 8, the combination of Serikawa and Nakada teach The flow rate diagnosis apparatus according to Claim 1, Serikawa teaches wherein the second pressure control mechanism is configured not to perform pressure control of the fluid in the dead volume during the inflow mode if the flow rate of the fluid that flows through the main line is greater than or equal to a predetermined value ( Para [0016], the valve 5 is opened, and a gas having a constant flow rate is introduced into the reaction chamber 1 from the MFC 7 in which the attached valve 6 is opened, and the increase in the pressure in the reaction chamber 1 at that time is monitored by the pressure gauge 2 (as pressure control mechanism), Measure the pressure rise rate and convert the flow rate. Based on the information above it is also within the capability of the ordinary skill in the art not to perform pressure control of the fluid when the flow rate of the fluid is equal or greater than the predetermined value).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nakada (stopping the pressure control) and incorporated Nakada into Serikawa (directed to flow control inspection method) for the purpose of obtaining better accuracy in flow rate diagnosis by specifying a pressure sensor control setting as explained above.

Regarding claim 9, the combination of Serikawa and Nakada teach The flow rate diagnosis apparatus according to Claim 1, Nakada teaches wherein the inflow mode is set so as to end when the pressure in the tank reaches a predetermined pressure (para [0144] When the second pressure sensor 55 detects that the pressure in the unit 10A (includes a tank) reaches a target pressure, the shutoff valve 41 is closed), and wherein the second pressure control mechanism is configured not to perform pressure control of the fluid in the dead volume during the inflow mode if an elapsed time from the start of the inflow mode until the end of the inflow mode is shorter than a predetermined time (Para [0070] The second shutoff valve 14 is closed in S14, and the pressure between the first shutoff valve 11 and the second shutoff valve 15 is started to be monitored by the pressure sensor 12 in S15. In S16, whether or not 0.5 second has elapsed since the pressure monitor has started is determined. Until 0.5 second elapses (S16: No), the pressure sensor 12 waits. Based on the information above, the ordinary skill in the art would be able to not perform a pressure control in the dead volume space when the elapsed time in the flow of fluid to the tank is lesser than a predetermined time).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nakada (directed to time setting to stop pressure control) into Serikawa (directed to flow control inspection method) for the purpose of obtaining better accuracy in flow rate diagnosis by utilizing a pressure sensor to monitor the change in the pressure created by the fluid and an elapsed time as explained by Nakada.

Regarding claim 10, the combination of Serikawa and Nakada teach The flow rate diagnosis apparatus according to Claim 9, Nakada teaches wherein the predetermined time is set on a basis of a stabilization time from the start of the inflow mode until stabilization of a pressure in the dead volume at the second setting pressure by the pressure control performed by the second pressure control mechanism (Para [0110] After the purge gas line 71 is stabilized in the set pressure, the higher-level apparatus 23 closes the shutoff valve 41 to interrupt the supply of the purge gas. On the basis of the pressure drop time, the higher-level apparatus 23 measures flow rate of the mass flow controller 66A. The higher-level apparatus 23 then compares between the pressure drop time in the initial state of the mass flow controller 66A and the pressure drop time which is measured this time, thereby calculating a flow rate change rate, and the flow rate verification of the mass flow controller 66A is performed. Based on the information above, the ordinary skill in the art would be able to determine a predetermine time based on the stabilization pressure and stabilization time in the dead volume utilizing a pressure sensor/controller).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nakada (directed to setting a predetermined time) into Serikawa (directed to flow control inspection method) for the purpose of obtaining better accuracy in flow rate diagnosis by utilizing a pressure sensor to monitor the stabilization pressure and time as explained by Nakada.

Regarding claim 11, Serikawa teaches A flow rate diagnosis method using a flow rate diagnosis apparatus including: a main line in which a diagnosis object, which is a flow rate sensor or a flow rate control apparatus, is provided on an upstream side and a tank having a predetermined volume is provided on a downstream side (Fig. 1 shows a Mass flow controller (MFC 7), a chamber 1(tank), the line connected from MFC to the chamber through valves 5 and 6 as a main line); a branch line that branches from the main line on an upstream side of the tank (Fig.1, line connected to the valve 11 as the branch line); a first open close valve that is provided in the branch line (Fig.1, valve 11 as the first open/close valve located at the branch line); a second open close valve that is provided between a branch point of the branch line and the tank in the main line (Fig.1, valve 5 as the second open/close valve between branch point of the branch line and the chamber 1 (tank)); and a dead volume that is a volume defined from the diagnosis object as an upstream end and the first open close valve and the second open close valve as downstream ends in the main line and the branch line (Fig.1 shows the space between the MFC 7, first open/close valve 11 and second open/close valve 5 as a dead volume), the flow rate diagnosis method comprising: 
controlling a fluid flowing through the branch line such that a pressure of the fluid in the dead volume is maintained at a first setting pressure during a preparation mode during which the Page 26 - APPLICATION; Docket No. KKI21302fluid does not flow into the tank by opening of the first open close valve and closing of the second open close valve (Para [0016], When the vacuum chamber 9 is in a vacuum storage state, the valves 6 and 11 are opened, and the MFC 7 introduces a constant flow rate of the etching gas 13 (indicated by an arrow) into the vacuum chamber 9. The pressure gauge 10 measures (as pressure control mechanism) the increase in pressure in the chamber 9 at that time. Utilizing the pressure reading from the gauge 10, the valves 11 and 5 are opened/closed accordingly and the flow from the MFC is either directed towards chamber 1 or vacuum 9. Therefore, the pressure gauge 2 can be considered as a “control mechanism”. Based on the information above it is within the capability of the ordinary skill in the art to maintain an assigned first pressure setting of the fluid in the dead volume by opening the first valve (valve 11) and closing the second valve (valve 5), letting the fluid flow into the branch line by utilizing the pressure gauge 10); 
controlling the fluid flowing through the main line such that the pressure of the fluid in the dead volume is maintained at a second setting pressure during an inflow mode during which the fluid is caused to flow into the tank by closing of the first open close valve and opening of the second open close valve after the preparation mode ( Para [0016], the valve 5 is opened, and a gas having a constant flow rate is introduced into the reaction chamber 1 from the MFC 7 in which the attached valve 6 is opened, and the increase in the pressure in the reaction chamber 1 at that time is monitored by the pressure gauge 2 (as pressure control mechanism), Measure the pressure rise rate and convert the flow rate. Utilizing the pressure reading from the gauge 2, the valves 11 and 5 are opened/closed accordingly and the flow from the MFC is either directed towards chamber 1 or vacuum 9. Therefore, the pressure gauge 2 can be considered as a “control mechanism”. Based on the information above it is within the capability of the ordinary skill in the art to maintain an assigned second pressure setting of the fluid in the dead volume by opening the second valve (valve 5) and closing the first valve (valve 11), letting the fluid flow into the main line by utilizing the pressure gauge 2); and
However, Serikawa does not teach calculating a reference flow rate, which is a flow rate of the fluid that flows into the tank, on a basis of a pressure change generated by the fluid that flows into the tank from a start of the inflow mode until an end of the inflow mode caused by closing of the second open close valve.
Nakada teaches calculating a reference flow rate, which is a flow rate of the fluid that flows into the tank, on a basis of a pressure change generated by the fluid that flows into the tank from a start of the inflow mode until an end of the inflow mode caused by closing of the second open close valve (Para [0144], In the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method of the third embodiment, in a state where the shutoff valve 41 (as a second open close valve) is opened and the measurement open/close valve 56 is closed, purge gas (gas for measurement) is introduced into the flow rate verification unit 10A. When the second pressure sensor 55 detects that the pressure in the unit 10A reaches a target pressure, the shutoff valve 41 is closed, and purge gas is introduced to a portion between the shutoff valve 41 and the measurement open/close valve 56 (see S61 and S62 in FIG. 10). Subsequently, in the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method, the pressure in portion between the shutoff valve 41 and the measurement open/close valve 56 is measured by the first and second pressure sensors 44 and 55 and monitored (see S63, S64, S65, and S18: Yes in FIG. 10). In the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method, the pressure average value obtained by averaging the pressures PT1 measured by the first pressure sensor 44 in the flow rate verification unit 10A is compared with the pressure average value (reference value) obtained by averaging the pressures PT2 measured by the second pressure sensor 55 provided on the downstream side of the flow rate verification unit 10A. When the difference exceeds the allowable value (3 kPa in the present embodiment), it is determined that the span point in the first pressure sensor 44 shifts (see S66, S67, S68: No, and S70 in FIG. 5). Therefore, the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method of the third embodiment can detect the cause of the flow rate abnormality, which is the span error in the first pressure sensor 44, separately from the other failures. Based on the information above, the ordinary skill in the art would be able to calculate the reference flow rate of the gas into the tank where the gas is purged through the valve 41 into the tank by opening the valve 41 and closing the valve 41 when it reaches a predetermined pressure and utilizing the difference of the average pressures measured by the pressure sensors 44 (PT1) and 55 (PT2)). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nakada (directed to determining reference pressure) into Serikawa (directed to flow control inspection method) for the purpose of obtaining better accuracy in flow rate diagnosis by utilizing a pressure sensor to monitor the change in the pressure created by the fluid as explained by Nakada.

Regarding claim 12, Serikawa teaches A storage medium storing thereon a program for a flow rate diagnosis apparatus, the flow rate diagnosis apparatus including: a main line in which a diagnosis object, which is a flow rate sensor or a flow rate control apparatus, is provided on an upstream side and a tank having a predetermined volume is provided on a downstream side (Fig. 1 shows a Mass flow controller (MFC 7), a chamber 1(tank), the line connected from MFC to the chamber through valves 5 and 6 as a main line); a branch line that branches from the main line on an upstream side of the tank (Fig.1, line connected to the valve 11 as the branch line); a first open close valve that is provided in the branch line (Fig.1, valve 11 as the first open/close valve located at the branch line); a second open close valve that is provided between a branch point of the branch line and the tank in the main line (Fig.1, valve 5 as the second open/close valve between branch point of the branch line and the chamber 1 (tank)); and a dead volume that is a volume defined from the diagnosis object as an upstream end and the first open close valve and the second open close valve as downstream ends in the main line and the branch line (Fig.1 shows the space between the MFC 7, first open/close valve 11 and second open/close valve 5 as a dead volume), the program causing a computer to function as: 
a first pressure controller that controls a fluid flowing through the branch line such that a pressure of the fluid in the dead volume is maintained at a first setting pressure during a preparation mode during which the fluid does not flow into the tank by opening of the first open close valve and closing of the second open close valve (Para [0016], When the vacuum chamber 9 is in a vacuum storage state, the valves 6 and 11 are opened, and the MFC 7 introduces a constant flow rate of the etching gas 13 (indicated by an arrow) into the vacuum chamber 9. The pressure gauge 10 measures (as pressure control mechanism) the increase in pressure in the chamber 9 at that time). Utilizing the pressure reading from the gauge 10, the valves 11 and 5 are opened/closed accordingly and the flow from the MFC is either directed towards chamber 1 or vacuum 9. Therefore, the pressure gauge 10 can be considered as a “control mechanism”. Based on the information above, it is within the capability of the ordinary skill in the art to maintain an assigned first pressure setting of the fluid in the dead volume by opening the first valve (valve 11) and closing the second valve (valve 5), letting the fluid flow into the branch line by utilizing the pressure gauge 10); 
a second pressure controller that controls the fluid flowing through the main line such that the pressure of the fluid in the dead volume is maintained at a second setting pressure during an inflow mode during which the fluid is caused to flow into the tank by closing of the first open close valve and opening of the second open close valve after the preparation mode ( Para [0016], the valve 5 is opened, and a gas having a constant flow rate is introduced into the reaction chamber 1 from the MFC 7 in which the attached valve 6 is opened, and the increase in the pressure in the reaction chamber 1 at that time is monitored by the pressure gauge 2 (as pressure control mechanism), Measure the pressure rise rate and convert the flow rate. Utilizing the pressure reading from the gauge 2, the valves 11 and 5 are opened/closed accordingly and the flow from the MFC is either directed towards chamber 1 or vacuum 9. Therefore, the pressure gauge 2 can be considered as a “control mechanism”. Based on the information above it is within the capability of the ordinary skill in the art to maintain an assigned second pressure setting of the fluid in the dead volume by opening the second valve (valve 5) and closing the first valve (valve 11), letting the fluid flow into the main line by utilizing the pressure gauge 2).
However, Serikawa does not teach a reference flow rate calculating unit that calculates a reference flow rate, which is a flow rate of the fluid that flows into the tank, on a basis of a pressure change generated by the fluid that flows into the tank from a start of the inflow mode until an end of the inflow mode caused by closing of the second open close valve.
Nakada teaches a reference flow rate calculating unit that calculates a reference flow rate, which is a flow rate of the fluid that flows into the tank, on a basis of a pressure change generated by the fluid that flows into the tank from a start of the inflow mode until an end of the inflow mode caused by closing of the second open close valve (Para [0144], In the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method of the third embodiment, in a state where the shutoff valve 41 (as a second open close valve) is opened and the measurement open/close valve 56 is closed, purge gas (gas for measurement) is introduced into the flow rate verification unit 10A. When the second pressure sensor 55 detects that the pressure in the unit 10A reaches a target pressure, the shutoff valve 41 is closed, and purge gas is introduced to a portion between the shutoff valve 41 and the measurement open/close valve 56 (see S61 and S62 in FIG. 10). Subsequently, in the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method, the pressure in portion between the shutoff valve 41 and the measurement open/close valve 56 is measured by the first and second pressure sensors 44 and 55 and monitored (see S63, S64, S65, and S18: Yes in FIG. 10). In the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method, the pressure average value obtained by averaging the pressures PT1 measured by the first pressure sensor 44 in the flow rate verification unit 10A is compared with the pressure average value (reference value) obtained by averaging the pressures PT2 measured by the second pressure sensor 55 provided on the downstream side of the flow rate verification unit 10A. When the difference exceeds the allowable value (3 kPa in the present embodiment), it is determined that the span point in the first pressure sensor 44 shifts (see S66, S67, S68: No, and S70 in FIG. 5). Therefore, the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method of the third embodiment can detect the cause of the flow rate abnormality, which is the span error in the first pressure sensor 44, separately from the other failures. Based on the information above, the ordinary skill in the art would be able to calculate the reference flow rate of the gas into the tank where the gas is purged through the valve 41 into the tank by opening the valve 41 and closing the valve 41 when it reaches a predetermined pressure and utilizing the difference of the average pressures measured by the pressure sensors 44 (PT1) and 55 (PT2)). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nakada (directed to determining reference pressure) into Serikawa (directed to flow control inspection method) for the purpose of obtaining better accuracy in flow rate diagnosis by utilizing a pressure sensor to monitor the change in the pressure created by the fluid as explained by Nakada.

Regarding claim 13, Serikawa teaches A flow rate diagnosis apparatus comprising: 
a main line in which a diagnosis object, which is a flow rate sensor or a flow rate control apparatus, is provided on an upstream side and a tank having a predetermined volume is provided on a downstream side (Fig. 1 shows a Mass flow controller (MFC 7), a chamber 1(tank), the line connected from MFC to the chamber through valves 5 and 6 as a main line); 
a branch line that branches from the main line on an upstream side of the tank Fig.1, line connected to the valve 11 as the branch line); 
a first open close valve that is provided in the branch line (Fig.1, valve 11 as the first open/close valve located at the branch line);
 a second open close valve that is provided between a branch point of the branch line and the tank in the main line (Fig.1, valve 5 as the second open/close valve between branch point of the branch line and the chamber 1 (tank)); 
a dead volume that is a volume defined from the diagnosis object as an upstream end and the first open close valve and the second open close valve as downstream ends in the main line and the branch line (Fig.1 shows the space between the MFC 7, first open/close valve 11 and second open/close valve 5 as a dead volume); 
a first pressure control mechanism that controls a fluid flowing through the branch line such that a pressure of the fluid in the dead volume is maintained at a first setting pressure during a preparation mode during which the fluid does not flow into the tank by opening of the first open close valve and closing of the second open close valve (Para [0016], When the vacuum chamber 9 is in a vacuum storage state, the valves 6 and 11 are opened, and the MFC 7 introduces a constant flow rate of the etching gas 13 (indicated by an arrow) into the vacuum chamber 9. The pressure gauge 10 measures (as pressure control mechanism) the increase in pressure in the chamber 9 at that time. Utilizing the pressure reading from the gauge 10, the valves 11 and 5 are opened/closed accordingly and the flow from the MFC is either directed towards chamber 1 or vacuum 9. Therefore, the pressure gauge 10 can be considered as a “control mechanism”.  Based on the information above, it is within the capability of the ordinary skill in the art to maintain an assigned first pressure setting of the fluid in the dead volume by opening the first valve (valve 11) and closing the second valve (valve 5), letting the fluid flow into the branch line by utilizing the pressure gauge 10.)”
 a reference flow rate calculating unit that calculates a reference flow rate, which is a flow rate of the fluid that flows into the tank, on a basis of a pressure change generated by the fluid that flows into the tank from a start of an inflow mode, the inflow mode being a mode during which the fluid is caused to flow into the tank by closing of the first open close valve and opening of the second open close valve after the preparation mode, until an end of the inflow mode caused by closing of the second open close valve and an elapsed time from the start of the inflow mode until the end of the inflow mode, wherein the reference flow rate calculating unit is configured to calculate the elapsed time on a basis of a measured value of a physical quantity of the fluid in the dead volume or a value indicating an actual operation of the first open close valve or the second open close valve (Para [0144], In the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method of the third embodiment, in a state where the shutoff valve 41 (as a second open close valve) is opened and the measurement open/close valve 56 is closed, purge gas (gas for measurement) is introduced into the flow rate verification unit 10A. When the second pressure sensor 55 detects that the pressure in the unit 10A reaches a target pressure, the shutoff valve 41 is closed, and purge gas is introduced to a portion between the shutoff valve 41 and the measurement open/close valve 56 (see S61 and S62 in FIG. 10). Subsequently, in the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method, the pressure in portion between the shutoff valve 41 and the measurement open/close valve 56 is measured by the first and second pressure sensors 44 and 55 and monitored (see S63, S64, S65, and S18: Yes in FIG. 10). In the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method, the pressure average value obtained by averaging the pressures PT1 measured by the first pressure sensor 44 in the flow rate verification unit 10A is compared with the pressure average value (reference value) obtained by averaging the pressures PT2 measured by the second pressure sensor 55 provided on the downstream side of the flow rate verification unit 10A. When the difference exceeds the allowable value (3 kPa in the present embodiment), it is determined that the span point in the first pressure sensor 44 shifts (see S66, S67, S68: No, and S70 in FIG. 5). Therefore, the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method of the third embodiment can detect the cause of the flow rate abnormality, which is the span error in the first pressure sensor 44, separately from the other failures. Based on the information above the ordinary skill in the art would be able to calculate the reference flow rate of the gas into the tank where the gas is purged through the valve 41 into the tank by opening the valve 41 and closing the valve 41 when it reaches a predetermined pressure and utilizing the difference of the average pressures measured by the pressure sensors 44 (PT1) and 55 (PT2) and an elapsed time of opening/closing of the valve 41).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nakada (directed to determining reference pressure) into Serikawa (directed to flow control inspection method) for the purpose of obtaining better accuracy in flow rate diagnosis by utilizing a pressure sensor to monitor the change in the pressure created by the fluid as explained by Nakada.

Regarding claim 14, the combination of Serikawa and Nakada teach The flow rate diagnosis apparatus according to Claim 13, the combination of Serikawa and Nakada teach wherein the reference flow rate calculating unit configured to calculate the elapsed time on a basis of a measured value of the pressure of the fluid in the dead volume.
Serikawa teaches calculate the elapsed time on a basis of a measured value of the pressure of the fluid in the dead volume ( Para [0016], the valve 5 is opened, and a gas having a constant flow rate is introduced into the reaction chamber 1 from the MFC 7 in which the attached valve 6 is opened, and the increase in the pressure in the reaction chamber 1 at that time is monitored by the pressure gauge 2 (as determine pressure at dead volume), Measure the pressure rise rate (as elapsed time ) and convert the flow rate).
 Nakada teaches reference flow rate calculating unit (Para [0129-0133], The controller 21A determines whether there is abnormality in the span of the first pressure sensor 44 installed in the flow rate verification unit 10A using, as a reference, a pressure measured by the second pressure sensor 55 installed on the outside of the flow rate verification unit 10A).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nakada (directed to reference flow rate calculation) into Serikawa (directed to flow control inspection method) for the purpose of obtaining better accuracy in flow rate diagnosis (calculate reference flow rate) by utilizing a pressure sensor to monitor the change in the pressure created by the fluid and an elapsed time of change in pressure as explained by Nakada.

Regarding claim 15, the combination of Serikawa and Nakada teach The flow rate diagnosis apparatus according to Claim 13, Nakada teaches wherein the reference flow rate calculating unit is configured to determine that the start of the inflow mode is a time point at which the pressure in the dead volume changes by a predetermined value or more after switching of open/close of the first open close valve and the second open close valve (Para [0144] In the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method of the third embodiment, in a state where the shutoff valve 41 is opened and the measurement open/close valve 56 is closed, purge gas (gas for measurement) is introduced into the flow rate verification unit 10A. When the second pressure sensor 55 detects that the pressure in the unit 10A reaches a target pressure, the shutoff valve 41 is closed, and purge gas is introduced to a portion between the shutoff valve 41 and the measurement open/close valve 56). Subsequently, in the flow rate verification failure diagnosis apparatus, the flow rate verification failure diagnosis system, and the flow rate verification failure diagnosis method, the pressure in portion between the shutoff valve 41 and the measurement open/close valve 56 is measured by the first and second pressure sensors 44 and 55 and monitored (see S63, S64, S65, and S18:Yes in FIG. 10. Based on the information above, the ordinary skill in the art is capable of determining the start of the inflow mode at which the pressure in the dead volume differs by a predetermined value after closing/opening the valves).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nakada (directed to reference flow rate calculation) into Serikawa (directed to flow control inspection method) for the purpose of obtaining better accuracy in flow rate diagnosis (calculate reference flow rate) by utilizing a pressure sensor to monitor the change in the pressure created by the fluid in a specific location (as dead volume) as explained by above.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Serikawa (JP11087318A) and Nakada (US20090112491A1) in view of Nagai (US20140083159A1).
Regarding claim 3, the combination of Serikawa and Nakada teach The flow rate diagnosis apparatus according to Claim 1, Serikawa teaches wherein the first pressure control mechanism includes 
a first pressure sensor that is provided on a downstream side of the first open close valve in the branch line or that is provided in the dead volume (Fig. 1 pressure sensor 10 as first pressure sensor), 
a first control valve that is provided in the branch line (Fig. 1 control valve 11 as first control valve), and
 However, the combination of Serikawa and Nakada do not teach a first pressure controller that controls the first control valve on a basis of a deviation between the first setting pressure and a first measured pressure that is measured by the first pressure sensor.
Nagai teaches a first pressure controller that controls the first control valve on a basis of a deviation between the first setting pressure and a first measured pressure that is measured by the first pressure sensor (Para [0139] More specifically, a pressure control mechanism (as first controller) in the pressure controller 300 of the fourth embodiment is one that is, as illustrated in FIG. 12, in a flow path 1 formed in a board block B, from an upstream side, provided with a pressure control valve 2 and a pressure sensor S1 in this order, and a valve control part 41 is configured to control an opening level of the pressure control valve 2 so as to minimize a deviation between a measured value outputted from the pressure sensor S1 and a preset pressure value setting).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nagai (directed pressure controller) into Serikawa and Nakada (directed to flow control inspection method) for the purpose of obtaining better accuracy in flow rate diagnosis by utilizing a pressure controller to control the flow valve based on the deviation of the pressure as explained by Nagai.

Regarding claim 4, the combination of Serikawa, Nagai and Nakada teach The flow rate diagnosis apparatus according to Claim 3, Serikawa teaches wherein the second pressure control mechanism includes 
a second pressure sensor that is provided on a downstream side of the second open close valve in the main line or that is provided in the dead volume (Fig. 1, pressure sensor 2 as second pressure sensor)
a second control valve that is provided in the main line (Fig. 1 Control valve 5 as second control valve), and 
Nagai teaches a second pressure controller that controls the second control valve on a basis of a deviation between the second setting pressure and a second measured pressure that is measured by the second pressure sensor (Para [0139] More specifically, a pressure control mechanism (as second controller) in the pressure controller 300 of the fourth embodiment is one that is, as illustrated in FIG. 12, in a flow path 1 formed in a board block B, from an upstream side, provided with a pressure control valve 2 and a pressure sensor S1 in this order, and a valve control part 41 is configured to control an opening level of the pressure control valve 2 so as to minimize a deviation between a measured value outputted from the pressure sensor S1 and a preset pressure value setting).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nagai (directed pressure controller) into Serikawa and Nakada (directed to flow control inspection method) for the purpose of obtaining better accuracy in flow rate diagnosis by utilizing a pressure controller to control the flow valve based on the deviation of the pressure as explained by Nagai.

Regarding claim 5, the combination of Serikawa, Nagai and Nakada teach The flow rate diagnosis apparatus according to Claim 4, Serikawa teaches wherein the first pressure sensor and the second pressure sensor are an identical pressure sensor that is provided in the dead volume (Fig. 1 pressure sensor 10, the ordinary skill in the art would use two pressure sensors 10 as first and second and arrive at the present invention).

Regarding claim 6, the combination of Serikawa, Nagai and Nakada teach The flow rate diagnosis apparatus according to Claim 4, Serikawa teaches wherein the second setting pressure is an initial pressure that is measured by the second pressure sensor at the start of the inflow mode (Fig. 1 pressure sensor 10, the ordinary skill in the art would use two pressure sensors 10 as first and second. And accordingly use the second the pressure sensor in order to sense the pressure at the start of the inflow mode).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T./Examiner, Art Unit 2863                 

/TARUN SINHA/Primary Examiner, Art Unit 2863